Title: From Abigail Smith Adams to Catherine Nuth Johnson, 16 June 1801
From: Adams, Abigail Smith
To: Johnson, Catherine Nuth



my dear Madam
Quincy June 16th 1801

Last Evening we received Letters from Berlin of April the 14th with the agreable intelligence of mrs Adams’s Safe delivery upon the 12th of a son—tho she had been very ill & remaind So for three days. mr Adams writes that she was then much better and he hoped out of danger—I congratulate you my dear Madam upon this Event
I wrote to you last week. with an affectionate remembrance to all Friends— / I am yours &c
A Adams—